In a negligence action to recover damages for personal injuries, etc., the defendant Rickie Schneider appeals from an order of the Supreme Court, Nassau County (Lockman, J.), dated September 30, 1988, which denied her motion for summary judgment dismissing the complaint and the cross claim of the defendant Friedman.
Ordered that the order is affirmed, without costs or disbursements.
We find that there are triable issues of fact which preclude the granting of summary judgment. Mollen, P. J., Brown, Eiber and Rosenblatt, JJ., concur.